Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 
Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Claim 1, 2 presently recites the limitation “the terminals” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
For the purpose of the examination, the term “the terminals” will be treated as “a plurality of terminals” or “terminals”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. l12(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1-4 recites “said pulse” which is unclear and indefinite. Because, the limitation in claim 1, line 5 indicate “a pulse” and also claim 1, line 13 indicate “a pulse” where the limitation “said pulse” is not definite and not clear which specific pulse. 
Claim 4 recite “the thresholds” which is unclear and indefinite. Because, claim 4 limitation indicate a first threshold and a second threshold where as the limitation “the thresholds” would be more than two thresholds also which is not clear and indefinite. 
For the purpose of examination, the limitation “the thresholds” would be interpreted as “the first threshold and “the second threshold”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US Pub # 2012/0011092).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding independent claim 1, Tang et al. teach Artificial neuron (NA) for a neuromorphic chip comprising a synapse with resistive memory representative of a synaptic weight, the artificial neuron including an integration circuit (CI3) that comprises an accumulator of synaptic weights (Cmem) at the terminals of which a membrane voltage (Vmm) is established and a comparator (COMP) configured to emit a postsynaptic pulse if a threshold is exceeded by the membrane voltage (see Fig. 6, 8-9 and paragraph 0055-0064 where 918 is comparator, Vmem is membrane voltage). 
the artificial neuron being characterised in that it further includes: 
a read circuit (CL3) configured to impose on the synapse a read voltage independent of the membrane voltage and to provide an analogue value representative of the synaptic weight (PSa), said analogue value being a duration (see Fig. 1, 6, 8-9 and paragraph 0036-0037, 0055-0064, 0087); 
a logic circuit (LOG) interposed between the read circuit (CL3) and the integration circuit (CI3), the logic circuit being configured to generate from said analogue value a pulse (Cmd_exci, Cmdinhi) having said duration (see Fig. 1, 4, 6, 8-9 and paragraph 0036-0037, 0055-0064, 0087); 
Even though Tang et al. teach integrating circuit 402 with current integrating function from current sources 404, 406 (see Fig. 4, 6, 8, paragraph 0046, 0049-0050, 0055, 0056-0057) but silent exclusively about and in that the integration circuit (CI3) comprises a source of current (SIexc, SIinhi) controlled by said pulse to inject a current into the accumulator of synaptic weights during this duration. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Tang et al. where different current from current source were inputted and inserted in to the accumulator i.e. injected current to the accumulator in order to generate output pulse for firing the neural circuitry. (see paragraph 0004).

Regarding claim 2, Tang et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Tang et al. further teach wherein the read circuit (CL3) comprises an accumulator of synaptic current (Cload), at least one comparator (Cp, Cn) of the voltage at the terminals of the accumulator of synaptic current to a threshold (Sp, Sn) to provide a comparison result and wherein the logic circuit is configured to generate said pulse from the result of the comparison (see Fig. 4, 6, 8, paragraph 0046, 0049-0050, 0055, 0056-0057).  

Regarding claim 3, Tang et al. teach all claimed subject matter as applied in prior rejection of claim 1 or 2 on which this claim depends.
Tang et al. further teach wherein the at least one comparator of the read circuit (CL3) comprises a first comparator to a first threshold Page 3 of 6and a second comparator to a second threshold and wherein the logic circuit is configured to determine an integration sign by using a signal (Signespike) representative of a sign of presynaptic pulse and a piece of information on sign of synaptic weight determined by that of the first and second comparators that switches (see Fig. 4, 6, 8, paragraph 0046, 0049-0050, 0055, 0056-0057, 0060).  

Regarding claim 4, Tang et al. teach all claimed subject matter as applied in prior rejection of claim 1 or 2 on which this claim depends.
Tang et al. further teach wherein the at least one comparator of the read circuit (CL3) comprises a first comparator to a first threshold and a second comparator to a second threshold and the logic circuit is configured in such a way that the duration of said pulse corresponds to a duration separating the exceeding of one of the thresholds and then the exceeding of the other of the thresholds (see Fig. 4, 6, 8, paragraph 0046, 0049-0050, 0055, 0056-0057, 0060-0061).  

Regarding claim 5, Tang et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Tang et al. further teach wherein, the synapse comprising a memory of absolute value of synaptic weight (Mabs) and a memory of sign of synaptic weight (Msigne), the read circuit comprises a circuit (Cb) for binary reading of the memory of sign of synaptic weight and a circuit (Ca) for analogue reading of the memory of absolute value of synaptic weight (Mabs) controlled by the circuit for binary reading (see Fig. 4, 6, 8, paragraph 0046, 0049-0050, 0055, 0056-0059).  

Regarding claim 6, Tang et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Tang et al. further teach Neuromorphic chip comprising a plurality of synapses with resistive memory arranged in an array of transverse lines and columns, each synapse having a terminal for propagation of a synaptic signal, the propagation terminals of the synapses of the same column being connected to each other and connected to an artificial neuron according to one of claims 1 to 5 (see Fig. 4, 6, 8, paragraph 0046, 0049-0050, 0055, 0056-0057, 0060).  

Regarding claim 7, Tang et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Tang et al. further teach wherein each synapse comprises an excitatory component and an inhibitory component connected in series by the propagation terminal of the synapse (see Fig. 4, 6, 8, paragraph 0046, 0049-0050, 0055, 0056).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824